                    Case 19-10234-KG              Doc 227         Filed 03/01/19        Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DEI.AWARE

                                                              )
    In re:                                                    )   Chapter    L1,

                                                              )
    THINGS REMEMBERED, INC., et a1.,1                         )   Case No. L9-L0234        (KG)
                                                              )
                                        Debtors.              )   (Jointly Administered)
                                                              )
                                                                  Ref. Nos.23,150 & 151
                                                              )
                                                              )
                                                              )

     NOTICE OF (I) DESIGNATION OF SUCCESSFUL BID; AND (II) CANCELLATION
                                 OF AUCTION


             NOTICE IS HEREBY             GMN, as follows:
             1.      On February 21, 20L9, the Court entered the Order (A) Approving Bidding

Procedures and Bid Protections, (B) Scheduling an Auction and Sale Hearing, (C) Approving

the Form and Manner of Notice Thereof, (D) Establishing Notice and Procedures                                     for   the

Assumption and Assignment of Contrøcts and Leases, and (E) Grantíng Related Relief [Docket

No. 150] (the "Bid Procedures Order").2

             2.      On February 2L,2OL9, the Debtors filed the Notice of Sale by Auction and Sale

Heøring [Docket No. 151] (the "Sale Notice").

             3.      Pursuant to the Bid Procedures Order, the deadline by which all Bids for the

Debtors' assets must be actually received by the parties specified in the Bidding Procedures was

5:00 p.m. þrevailing Eastern Time), on February 28,20L9 (the "Bid Deadline").




        The Debtors in these chapter 1,1. cases, along with the last four digits of each Debtor's federal tax identification
        number, include: Things Remembered, Inc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
        Corporation (2354). The location of the Debtors' seryice address is: 5500 Avion Park Drive, Highland
        Heights, Ohio 44143.
I
         Capitalized terms used but not defined herein have the meanings ascribed to them in the Bid Procedures Order.


{1229.002 -w 00s 4624.2}
                    Case 19-10234-KG          Doc 227     Filed 03/01/19     Page 2 of 3


           4.        The Debtors did not receive any Bids (other than the Stalking Horse Bid

submitted by Enesco Properties, LLC ("Enesco")) prior to the Bid Deadline. In accordance with

the Bid Procedures Order, the Debtors have designated the Stalking Horse Bid submitted by

Enesco as the Successful           Bid. Accordinelv. the Auction      scheduled   for March 4. 2019 at

10:00 a.m. (prevailine Bastern Time) is herebv cancelled.

          5.         A     hearing to consider the relief requested in the Debtors' Motion for Entry of

Orders (I) Appointíng ø Consumer Privacy Ombudsman, (II)(A) Approving Bidding Procedures,

(B) Approving Bid Protections, (C) Scheduling an Auction and Sale Hearing, (D) Approving the

Form ønd Manner of Notice Thereof, (E) Establíshíng Procedures for the Assumption and

Assignment of Contracts and Leases, ([il)(A) Approving the Asset Purchase Agreement, (B)

Authorizing the Sale of Assets, and (C) Authorizing the Assumption and Assignment of Contracts

and Leases, and (tV) Granting Reløted Relief [Docket No. 23] is scheduled to commence on

March 6. 2019 at 11:00 a.m. (prevailins Eastern Time) (the "Sale Hearing") before                  the

Honorable Kevin Gross, United States Bankruptcy Judge for the Banlcuptcy Court for the

District of DelawaÍe, at 824 North Market Street, 6th Floor, Courtroom No. 3, Wilmington,

Delaware 19801.




                                   fRemainder of page intentionally left blanlQ




{1229.002 -W 005 4624.2}                            2
                   Case 19-10234-KG   Doc 227     Filed 03/01/19    Page 3 of 3


Dated: March L,2019                           I.ANDIS RATH & COBB LLP
Wilmington, Delaware

                                              Adam G. Landis (No.3a07)
                                              Matthew B. McGuire (No. 4366)
                                              Kimberly A. Brown (No.5138)
                                              Matthew R. Pierce (No.59a6)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware L9801,
                                              Telephone: (302)467-4400
                                              Facsimile: (302)467-4450
                                              Email:        landis@lrclaw.com
                                                            mcguire@lrclaw.com
                                                            brown@lrclaw.com
                                                            pierce@lrclaw.com
                                              -and-

                                              KIRIGAND & ELLIS LLP
                                              Christopher T. Greco, P.C. (admitted pro hac vice)
                                              Derek I. Hunter (admittedpro hac vice)
                                              601 tæxington Avenue
                                              New York, New York 10022
                                              Telephone: (2L2)446-4800
                                              Facsimile: (2I2) 446-4900
                                              Email:        christopher.greco@kirkland.com
                                                            derek.hunter@kirkland.com
                                              -and-

                                              KIRIil"AND & ELLIS LLP
                                              Angela M. Snell
                                              Spencer A. Winters (admittedpro hac vice)
                                              Catherine Jun
                                              300 North LaSalle
                                              Chicago, Illinois 60654
                                              Telephone: (3L2)862-2000
                                              Facsimile: (3L2)862-2200
                                              Email:          angela.snell@kirkland.com
                                                              spencer.winters@kirkland.com
                                                             catherine jun@kirkland.com

                                              Proposed Co-Counsel for the Debtors and Debtors in
                                              Possession




                                          õ
{1229.002-W o0s 4624.2}                   J
